Title: To James Madison from Augustus Woodward, 31 January 1807
From: Woodward, Augustus
To: Madison, James



Detroit, january 31. 1807.

I have the honor now to transmit to the Secretary of State the map which I promised to procure of, his Britannic Majesty’s province of Upper Canada, accompanied by a small pamphlet of statistical information.  I made enquiries for it immediately on my return to this country, but having been confined to this side of the river by unceasing public business I did not succeed until yesterday in obtaining it.  Not having seen the merchant from whom it was procured I am not yet acquainted with its price; and I have understood a second copy, from another quarter, is on its way to me which, if received, I shall also transmit.
You will immediately perceive, Sir, that this country is by no means unimportant.  A prejudice prevails to the Southward that these northern countries are cold, sterile, and unprofitable.  It arises from the attention being turned to Nova Scotia, New Brunswic, and other comparatively barren provinces in the vicinity of the Ocean.  I was myself a victim to it until my own observations corrected the error; nor had I the most distant apprehension of the advances it had made.  From the Ocean all the way to these settlements there is a continued line of improvements; following, without deviation, the course of the navigation.  It is seldom more than forty miles of breadth; but its length is at least fifteen hundred miles.  These settlements are fertile, pleasant, and even opulent.  They present, along the whole line, a scene of activity little imagined in the United States.  The Commerce in Furs, which has been carried on in one channel for two centuries, and which will continue for a considerable period to come, is the cause of this phenomenon.
The measures of Bonaparte have just in a great degree cut off the English from their continental market for furs.  The Chinese have also laid restrictions on the Commerce.  At present there is a shock felt along the whole line I have described; and which paralyses even this country.
The settlements of this vicinity may be considered as having been, while in the possession of the English, the extremity of the firm and perfectly civilized establishments.  To this point their direction has been westward; and at this point the line may be considered as making an angle to the north-west, and at the same time assuming a difference of aspect, from the point of contact with the savages not having hitherto been extended to a greater distance from the ocean.  The north-west line may be considered as extending fifteen hundred miles more.  But if another angle is assumed at the Arabasea Lake, it may be considered as divided into two lines, one north, and one west; and then the line of this commerce may be considered as reaching the Pacific and Arctic seas, though with traces very faint at those remote extremities.
This commerce belongs to another nation.  The Americans have never been able to succeed in it, though the most valuable part of it belongs to their own Territory, and the whole passes along their line. Since the cession to the Americans the country from which I write has been languishing.  American exertion is destitute of the most common and necessary protection.  A furious and irrational antipathy to commercial enterprize is supposed to pervade their councils. Without dwelling on the point the triumph of their rivals is complete; and however unimportant any participation whatsoever in the Fur Trade may be to the United States generally to this country it is all-important.  Perhaps it cannot be said there is any positive disaffection; but it is a remark, which the experience of mankind too often very fatally verifies, that small causes sometimes give rise to great events.  For thirteen years the inhabitants of the small section which has fallen to the Americans have lived on hope; and hope, according to an expressive proverb sometimes used among their traders is a good breakfast, but a bad supper.  L’Espoir fait un bon dejeuné, mais un mauvais soupé.
It cannot therefore be considered unimportant in American policy to encourage these quarters of their dominions in the line of industry to which they have been accustomed, so far as it is usual and proper for government to regulate their concerns.
An application was made here by commercial characters during the last summer to favor the embarkation of a very respectable American Capital in this Commerce.  It was notified to the Senate of the United States in anticipation the past winter.  They proposed to commence their operations with an institution of primary importance to their enterprize.  As this institution has very suddenly been distorted, by those who did not comprehend its object, and has attracted, Sir, a share of your attention; instead of reducing to writing the observations which I submitted when you did me, Sir, the honor of consulting on the communication from the Governor of New-York, relative to the islands along the American and British line, which was what I at first intended; I will confine myself to one or two explanations relative to that institution.
First of all it is necessary to premise that Colonel Burr, his agents, emissaries, or friends, have no possible concern in it; and probably scarcely know of its existence.  A suspicion of this nature appears here the most strange and unjust.
In the next place I remark that if it is thought improper, on general principles, to have a Bank here; I do not intend to occupy either your attention, Sir, or my own, with any arguments on one side or the other of that question.
If it is thought, in that medley of opinions which exists relative to the powers of territorial governments in their present most awkward and imperfect state, that this government has not a power of adopting laws of this description, I am also silent.
Assuming the other points; it is alone the details of the Bill which I undertake to justify.
On a careful perusal of it I can only discover two points, which it appears to me will not be immediately understood elsewhere; and for these I am in a great measure responsible myself, since they were at first advocated very differently by others.  These are the duration, and capital assigned to the institution.  They were at first made thirty years, and I believe a hundred thousand dollars.  On my arguments they were changed to a hundred and one years, and a million of dollars.  It is necessary those arguments should be understood.
It was a principle made that incorporating laws are necessary in governments to answer only two substantial purposes; one, to enable an association to act as a moral person, to have one will, to be capable of representation in courts of justice and elsewhere as a moral person having a unity of will, and of course, while it lasts, to have succession, that is to say, that whatever individuals may successively compose it the body itself may remain the same. The other, to exempt those individuals from a liability in their private property for the contracts of the body itself.  The common law of England, adopted in this country, renders these provisions necessary; otherwise associations might, at any time, act without the necessity of any legislative aid.  All the other powers and forms accompanying them are considered as only subsidiary to these purposes.
It was a principle next made, that in no American government ought any privilege to be given to an association, which individuals or other associations did not possess.
The next principle made, and that the most firmly adhered to, is that an act incorporating any institution is, and ought ever to be, like an act of ordinary legislation repealable at the pleasure of the legislative power, and that in order to remove all question on the point every law of that kind ought to contain a clause to that effect.
Expedience may sometimes require a pledge of the public faith against a repeal for a certain time as an indemnification for particular advances.  In this case it could only relate to the expence of the edifice, and a few years would have sufficed.
It is therefore well understood that this act is at any time repealible at the pleasure of the legislative power of the United States.
It is further understood that the legislative power of the Territory may at any time request such repeal, if they do not undertake to make it.
It was further contemplated to insert in the act a clause expressly reserving to the legislative power of Michigan, for the time being, a spontaneous right of repeal.  But not being able to find a precedent, even in an imperfect shape applicable, it has been deferred, the Congressional right fully answering the object for the present.  At a future day, if not previously anticipated by Congress, it will be the subject of mutual and satisfactory arrangement.
It therefore appears that a constant and spontaneous right of repeal is the basis on which this government tread.  The duration therefore was considered mere form under the circumstances, and as short periods opened always a door for intrigue and corruption for renewal, and also held out an implication of promise to let the period run out, it was deemed prudent in order to manifest the clearness of the right, and to prevent intrigue, to extend the period beyond the lives of all who might be at present affected.
This much, Sir, on the right of repeal; and the consequent formal duration assigned.
On the capital it is to be considered that this like the others is deemed form. Indeed it follows from the other principle; and for the same reason it is extended at once beyond the possible limits it can ever reach.
It may however be remarked, and it is conceived with the utmost justice and propriety, that all attempts on the part of legislative powers to assign limitations to capital, or quantum of medium, are fruitless and unnecessary; and are a mere relic of popular prejudice and mistake.
One or two abstract principles will perhaps immediately shew this.
Coin is valuable to man, in the civilized state, because it is an artificial mode of representing the necessaries and comforts of life.  Let coin cease to represent the necessaries and comforts of life, and it ceases to be valuable as such.  It is alone because coin is exchangible at pleasure for the necessaries and comforts of life that it has a value.  When it ceases to have that value, it ceases to be coin; and is converted into the raw material.
A bank-bill is valuable to a member of the civilized state because it is an artificial mode of representing coin.  Let a bank-bill cease to represent coin, and it ceases to be valuable.  It is alone because a bank-bill is exchangible at pleasure for coin that it possesses any value.  When a bank bill ceases to be exchangible at pleasure for coin, it ceases to be a bank-bill; and is converted into worthless paper.
Popular sagacity and good sense, though perhaps not always competent to express these ideas with precision, yet is always competent to act on them, and always does act on them, and that with the greatest precision.  Governments need therefore never attempt to regulate the quantity of coin, or of bank bills in society.  The good sense of society always regulate both, without any aid, and much better without aid than with it.
When capital can be employed more profitably in a bank than in other kinds of trade it will flow into that channel, and the effect is beneficial to society.
When capital can be employed more profitably in other kinds of trade it flows into those channels; and the effect is again beneficial to society.
When coin multiplies unnecessarily popular good sense converts it into its raw material.
When bank bills multiply unnecessarily popular good sense converts them into coin.
The government need not therefore and on correct principles ought not, to regulate either.  When flagrant and unprincipled abuse are practised the spontaneous right of repeal is a radical, prompt, effective remedy; as long as legislatures remain virtuous and uncorrupted.  When they cease to be so, the pecuniary interests of society are not alone at stake.  All the interests of society are in danger.
To turn from principles to plain facts, a bank has been instituted here, supported by merchants of the country and others on the sea-board, concerned in the commerce of Furs.  The specie in its vaults is between twenty and thirty thousand dollars.  Thirty thousand more are called for on the first day of next July.  After that period the increase will be small and gradual.  It is in successful operation, has the confidence of the country, has already done much good, and is calculated to do much more.  If hastily and unadvisedly extinguished Canadian confidence can never be regained; and one species of national enterprize is for the present effectually sacrificed.  I enclose specimens of the medium formerly used here.  I enclose also specimens of the present medium.
Shortly after the institution went into operation an application was received here from the Exchange Office of Boston for a loan.  It was deemed useful, and acquiesced with.  Its obvious tendency is to commence at once in each extremity of the line, through which the commerce of furs is destined to travel, the operations of the capital which is embarked in it.  If any abuse exists, which is not believed here, like all others it will necessarily correct itself.  I am not acquainted with facts, and can therefore say nothing; but I trust investigation will be candid, deliberate, and independent.
If, Sir, the subject should be under the attention of a committee of either house, or should otherwise attract attention, I beg you to communicate these remarks, as no objection is conceived to exist to their publicity.  I have the honor to be, Sir, with the most perfect respect, your obedient servant,

Augustus B. Woodward


If any legislative measures are thought advisable at present I suggest one of the underwritten.
An act concerning the Bank of Detroit, in the City of Detroit, in the Territory of Michigan.
Be it enacted by the Senate and House of Representatives, &c., that the act of the government of the Territory, of Michigan entitled an act concerning the Bank of Detroit passed on the  day of  one thousand eight hundred six, be, and the same is hereby made repealible at any time at the pleasure of the legislative power of the United States, or the legislative power of Michigan, for the time being, any thing whatsoever to the contrary thereof notwithstanding.


Or


An act concerning incorporations in the Territorial governments.


Be it enacted &c. that all acts passed in any territorial government of the United States, incorporating any institutions whatsoever, shall be and the same are hereby made repealible at any time at the pleasure of the legislative power of the United States, or the legislative power of the Territory or country for the time being, anything whatsoever to the contrary thereof notwithstanding.


Either of these regulations will appear to me to place subjects of this description exactly on the footing they ought to stand.


A. B. Woodward


Jan. 31. 1807.


The date of the communication to the Senate relative to the merchants proposing to embark in the Fur trade is April 14, 1806.


A. B. W.

